Tanger Factory Outlet Centers, Inc. Supplemental Operating and Financial Data September 30, 2008 Notice For a more detailed discussion of the factors that affect our operating results, interested parties should review the Tanger Factory Outlet Centers, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2007. This Supplemental Operating and Financial Data is not an offer to sell or a solicitation to buy any securities of the Company.Any offers to sell or solicitations to buy any securities of the Company shall be made only by means of a prospectus. Table of Contents Section Portfolio Data: Geographic Diversification 4 Property Summary – Occupancy at End of Each Period Shown 5 Portfolio Occupancy at the End of Each Period 6 Major Tenants 7 Lease Expirations as of September 30, 2008 8 Leasing Activity 9 Financial Data: Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 FFO and FAD Analysis 12 Unconsolidated Joint Venture Information 13 Debt Outstanding Summary 17 Senior Unsecured Notes Financial Covenants 17 Future Scheduled Principal Payments 18 Investor Information 19 Geographic Diversification As of September 30, 2008 State # of Centers GLA % of GLA South Carolina 3 1,171,826 13% Georgia 3 826,643 9% New York 1 729,315 8% Pennsylvania 2 625,678 7% Texas 2 619,806 7% Delaware 1 568,869 7% Alabama 1 557,185 6% Michigan 2 436,751 5% Tennessee 1 419,038 5% Missouri 1 302,992 4% Utah 1 300,891 4% Connecticut 1 291,051 3% Louisiana 1 282,403 3% Iowa 1 277,230 3% Oregon 1 270,280 3% Illinois 1 256,514 3% New Hampshire 1 245,563 3% Florida 1 198,950 2% North Carolina 2 186,413 2% California 1 171,300 2% Maine 2 84,313 1% Total (1) 30 8,823,011 100% (1) Excludes one 402,442 square foot center in Myrtle Beach, SC and one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements. Property Summary – Occupancy at End of Each Period Shown Wholly-owned properties Location Total GLA 9/30/08 % Occupied 9/30/08 % Occupied 6/30/08 % Occupied 3/31/008 % Occupied 12/31/07 % Occupied 9/30/07 Riverhead, NY 729,315 99% 99% 94% 100% 98% Rehoboth, DE 568,869 100% 99% 97% 99% 98% Foley, AL 557,185 94% 93% 94% 97% 99% San Marcos, TX 442,006 99% 97% 96% 99% 99% Myrtle Beach Hwy 501, SC 426,417 92% 96% 94% 94% 96% Sevierville, TN 419,038 100% 100% 99% 100% 99% Hilton Head, SC 393,094 88% 88% 87% 89% 87% Washington, PA 370,526 86% n/a n/a n/a n/a Charleston, SC 352,315 95% 95% 94% 95% 94% Commerce II, GA 347,025 98% 98% 98% 100% 98% Howell, MI 324,631 97% 97% 93% 100% 99% Branson, MO 302,992 100% 98% 93% 100% 100% Park City, UT 300,891 98% 92% 93% 100% 100% Locust Grove, GA 293,868 100% 100% 96% 99% 100% Westbrook, CT 291,051 99% 99% 98% 100% 99% Gonzales, LA 282,403 100% 100% 99% 100% 100% Williamsburg, IA 277,230 100% 99% 99% 99% 99% Lincoln City, OR 270,280 100% 99% 98% 100% 99% Tuscola, IL 256,514 80% 82% 84% 80% 77% Lancaster, PA 255,152 100% 98% 100% 100% 100% Tilton, NH 245,563 100% 100% 100% 100% 100% Fort Myers, FL 198,950 92% 93% 98% 94% 96% Commerce I, GA 185,750 72% 72% 76% 91% 90% Terrell, TX 177,800 100% 100% 100% 100% 100% Barstow, CA 171,300 100% 99% 100% 97% 100% West Branch, MI 112,120 100% 100% 100% 100% 100% Blowing Rock, NC 104,235 100% 100% 98% 100% 98% Nags Head, NC 82,178 100% 100% 100% 100% 100% Kittery I, ME 59,694 100% 100% 100% 100% 95% Kittery II, ME 24,619 100% 100% 94% 94% 94% Boaz, AL n/a n/a n/a n/a n/a 98% Total 8,823,011 97% (2) 96% 95% 98% 97% (1) Unconsolidated joint ventures Myrtle Beach Hwy 17, SC 402,442 100% 99% 100% 100% 99% Wisconsin Dells, WI 264,929 99% 100% 100% 100% 100% (1) Excludes the occupancy rate at our Charleston, South Carolina center which opened during the third quarter of 2006 and had not yet stabilized. (2) Excludes the occupancy rate at our Washington, Pennsylvania center which opened during the third quarter of 2008 and had not yet stabilized. Portfolio
